Citation Nr: 9906844	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-03 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dysthymia and panic 
attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for dysthymia and panic 
attacks.


REMAND

The Board notes that the veteran's claim for service 
connection for dysthymia and panic attacks is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is plausible and capable of substantiation.  The 
record also indicates that there is a further duty to assist 
him in developing the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  While 
the Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated.

The veteran maintains that his current nervous disorder, 
diagnosed as dysthymia and panic attacks, had its onset 
during his period of active military service.  Service 
medical records make no reference to any psychiatric 
problems.  In June 1967, however, the veteran was treated for 
complaints of chest pain, which the veteran claims were early 
manifestations of his current dysthymia and panic attacks.  

The veteran was treated for anxiety shortly after his 
separation from service.  In July 1969, the veteran was 
hospitalized at St. Elizabeth's Hospital for complaints of 
anxiety.  It was then noted that the veteran had developed 
marked fears and bouts of extreme anxiety with palpitations 
and loss of appetite, which reportedly began shortly after 
his separation from service.  The initial impression was of 
an anxiety state, while anorexia was diagnosed at discharge.  

Treatment reports dated from June 1969 to November 1990 show 
that the veteran was treated for anxiety by Norbert L. 
Kosater, M.D..  Although not documented in the record, the 
veteran claimed that he was first treated by Dr. Kosater for 
anxiety while in service.  Unfortunately, however, the 
veteran indicated that these 1968 treatment records were not 
available, and that Dr. Kosater was deceased.  However, the 
veteran submitted a recent letter from Louis J. Goetz, M.D., 
Dr. Kosater's former partner, who stated that the veteran was 
treated for free floating anxiety by Dr. Kosater beginning in 
November 1968.  In addition, Sarah E. Jones, L.P.N., the 
veteran's mother, submitted a letter stating that she was Dr. 
Kosater's nurse in 1968, and that she recalled that the 
veteran did in fact receive treatment for anxiety at that 
time.  Based on this evidence, the Board finds that a medical 
opinion concerning the etiology of the veteran's dysthymia 
and panic attacks would be helpful prior to further 
adjudication by the Board.

Next, the Board notes that additional pertinent treatment 
records may exist which have not been associated with the 
veteran's claims file.  During his personal hearing in 
September 1997, the veteran indicated that he was receiving 
psychiatric treatment from Dr. Niktashi for the past couple 
of years.  However, a review of the record reveals that these 
medical reports are presently not associated with the 
veteran's claims file.  The VA has an affirmative duty to 
assist a claimant in the development of facts pertinent to a 
well grounded claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.303(a) (1998); see Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes securing medical records to which 
reference has been made.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594-95 (1991).  Therefore, the Board determines 
that additional development is necessary to ensure full 
compliance with the duty to assist requirement.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, including Dr. Niktashi, who 
may possess additional records 
pertaining to psychiatric treatment 
received.  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
which have not been secured previously.  
In particular, the RO should obtain any 
treatment records from Dr. Niktashi 
compiled since 1995. 

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination 
for the purpose of determining the 
etiology of his dysthymia and panic 
attacks.  The examiner is requested to 
review the veteran's claims folder in 
its entirety, including the service 
medical records and a copy of this 
Remand.  Such examination is to entail 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any and all indicated 
diagnostic studies.  All clinical 
findings should be reported in detail 
in light of the nomenclature of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., 1994) and 
the examiner is requested to render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score.  

The examiner is also requested to 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's dysthymia and panic attacks, 
or other diagnosed psychiatric 
disorder(s), are related to his period 
of service; and, in particular, whether 
it is at least as likely as not that 
the veteran's complaints of chest pain 
and anxiety symptoms in service were 
early manifestations of his current 
dysthymia and panic attacks, or other 
diagnosed psychiatric disorder(s).  If, 
and only if, the examiner finds such a 
relationship, an opinion should be 
provided as to the exact nature and 
severity of the veteran's dysthymia and 
panic attacks, or other diagnosed 
psychiatric disorder(s).  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand, and, if not, 
the RO should implement corrective 
procedures.

4.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for dysthymia and 
panic attacks.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


- 5 -


